EXHIBIT 10.6 A) Employment Contract of Li Chak Ming Employer: Wide Broad Group LimitedEmployee: Li Chak Ming Representative: Mr.Liu Ruisheng Position: independent non-executive director Job Duty: According to the experience, providing the independent and objective opinion for assisting the board of directors. The employee should assurance enough time and spirit handling the company affair in order to maintain effective operation and high standard operation of the company. Effective Period: 2 years, Effective date: July 1st, 2009 Remuneration: HKD$180,000/year will be paid in the last day for every quarter in four installments.
